Citation Nr: 0631325	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  95-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from April 1982 to June 1987.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in September 2005 for 
additional development.  The requested development has been 
completed and the matter returned to the Board for review.


FINDINGS OF FACT

1.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.

2.  The veteran is service-connected for chronic strain, 
upper thoracic area and neck, currently rated as 30 percent 
disabling;  traumatic degeneration of the left knee joint, 
currently rated as 20 percent disabling; and left knee 
degenerative changes with pain, currently rated as 10 percent 
disabling.  The combined rating for the veteran's 
disabilities is 50 percent.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a letter dated in October 2005, the RO provided the 
veteran with notice of the information and evidence required 
to substantiate a claim of entitlement to individual 
unemployability.  This notice also described VA's duty to 
assist in obtaining evidence to support his claim and 
informed him what evidence VA was responsible for obtaining 
and what evidence VA would assist him in obtaining.  
Additionally, the veteran was advised to submit any relevant 
evidence in his possession.    The veteran was notified that 
an examination would be scheduled if necessary to make a 
decision on the claim.   In June 2006, the RO provided 
information to the veteran regarding establishing a 
disability rating and an effective date for service-connected 
disabilities. 


Although the notice provided to the veteran in October 2005 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional supplemental statement of the 
case was provided to the veteran in June 2006.  The October 
2005 letter, as well as an April 2006 letter and the June 
2006 supplemental statement of the case, informed the veteran 
of the documentation required to support his claim, stated 
what evidence was already of record and informed the veteran 
of his right to submit additional evidence. Thus, the Board 
finds that the duty to notify the veteran has been satisfied 
and any defect in timing of such notice was harmless error.  

B. Duty to Assist

Regarding the duty to assist, the RO requested that the 
veteran submit any relevant evidence and identify any 
records that he would like the RO to obtain on his 
behalf.  The RO obtained service medical records and VA 
outpatient treatment records.   The veteran had a VA 
examination in May 2006 for evaluation of this claim.  
The veteran has not since identified any relevant 
outstanding records pertinent to this claim.  

II.  Analysis of Claim

The veteran claims that he is unemployable due to his 
service-connected disabilities.   Specifically, the veteran 
contends that his service-connected knee and neck conditions 
render it impossible for him to perform his occupation as an 
electrician.

The veteran is service-connected for chronic strain, upper 
thoracic area and neck, currently rated as 30 percent 
disabling;  traumatic degeneration of the left knee joint, 
currently rated as 20 percent disabling; and left knee 
degenerative changes with pain, currently rated as 10 percent 
disabling.  The combined rating for the veteran's 
disabilities is 50 percent.  See 38 C.F.R. § 4.25.  

The veteran's current ratings do not meet the minimum 
schedular criteria for TDIU.  As the veteran does not meet 
percentage standards for TDIU, consideration must be given to 
whether the veteran qualifies on an extraschedular basis.  38 
C.F.R. § 3.321 (b), 4.16(b).

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2006).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).   Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991). In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran had a VA examination in May 2006.  The examiner 
interviewed the veteran and noted the veteran's educational 
and occupational history.  The veteran reported that he 
attended school through the eighth grade and has completed a 
GED.  He reported that he graduated from Job Corps as a union 
carpenter and worked in aircraft electronics, hydraulics and 
mechanical positions until 1996.  

According to the examination report,  the veteran complained 
that his knee would lock up and give way.  He complained of 
increased pain in the knee every two to three months that 
would last for a couple of days.  He also reported that he 
had his knee pain increased when walking long distances.  He 
stated that he wore a brace on the knee.  The examiner 
observed that he walked with a limp, secondary to a left knee 
problem.   The examiner diagnosed a slight instability to the 
anterior drawer of the left knee.  The VA physician noted no 
other limitations besides pain.  There was no further loss of 
motion with repetitive and no effects from incoordination or 
fatigue.  
With respect to the veteran's neck disability, the examiner 
noted that the veteran had a history of an in-service 
whiplash injury to the cervical spine and a fall in 1979 in 
which he injured his neck.  The examiner noted the veteran's 
complaints of neck pain radiating into the interscapular area 
of the upper, posterior thorax.  The veteran described this 
sensation as a burning pain occurring with quick turns of the 
head or upper body.  There were no additional limitations 
attributed to flare-ups.  The veteran had no complaints of 
numbness, weakness or bowel or bladder incontinence.  He did 
not use any assistive devices for the neck.  The examiner 
found that fatigue had an effect on neck function, in that 
the veteran had increased pain with complete loss of motion 
upon becoming fatigued, but no incoordination.  The veteran 
reported no incapacitating episodes in the previous 12 
months.

The examiner diagnosed myofascial neck and upper back pain 
due to some degenerative changes in the mid-thoracic and 
cervical spine.  The examiner opined that, due to his knee 
and neck problems, the veteran should not perform heavy 
lifting or heavy manual labor.  The examiner further 
explained that such activities would aggravate the 
degenerative condition in the neck and result in weakness of 
the supporting musculature, possibly causing further injury 
to the neck or knee.   The examiner concluded that none of 
the complaints regarding the joints or neck should disqualify 
the veteran from performing sedentary labor, with 
restrictions that he should be allowed to arise and stretch 
his neck and shoulders.

Other evidence includes VA outpatient treatment records, 
private treatment records and reports of VA examinations 
conducted in 1996 and 1998.  VA outpatient records dated from 
2004 to 2006 demonstrate outpatient treatment for non-
service-connected conditions.  There are no medical opinions 
in these examination reports and treatment records that 
indicate the veteran is unemployable due to service-connected 
disabilities.  

As the veteran's current disability ratings do not meet the 
minimum schedular criteria for TDIU, consideration must be 
given to whether the veteran qualifies on an extraschedular 
basis.  38 C.F.R. § 3.321 (b), 4.16(b).  Competent medical 
evidence indicates that the veteran does not qualify for TDIU 
on an extraschedular basis.  The most recent VA medical 
opinion indicates that the veteran is able to perform a 
sedentary occupation.  While the Board notes the veteran's 
contentions that he is not trained for a sedentary 
occupation, the evidence indicates that he has satisfactory 
educational attainment for such employment.  In a December 
1997 employment statement, the veteran reported that he has a 
GED certification and that his employment history includes 
positions as an electronic technician and a pizza delivery 
driver.  

 In light of the foregoing, the Board concludes that the 
criteria for entitlement to TDIU have not been met.  In 
reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor. Rather, as a preponderance of the 
evidence is against the claim for TDIU, such claim must be 
denied.


ORDER


A total rating for compensation purposes based on individual 
employability is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


